DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 (Claims 1-3, 5-20, drawn to a battery device) and Group a (Claim 5) in the reply filed on 5/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 12/29/20.  These drawings are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012165493 (hereinafter, WO’493).
As to Claim 1:
	WO’493 discloses a battery device (see Fig. 9) comprising:
an outer packaging (Fig. 9) having two outer side walls (6, 7, 8, 21);
at least one battery cell group (1A, Fig. 1) disposed between the two outer side walls (6, 7, 8, 21, page 4) of the outer packaging (Fig. 9), and configured by a plurality of laminated/packaged battery cells (1A – a prismatic cell that is laminated/packaged with hard container around the electrode assembly);
a first temperature-adjusting medium flow path (23, refrigerant path, page 6) provided to at least one of the two outer side walls (8) of the outer packaging (6, 7, 8, 21, page 4); and
a retaining mechanism (10, filling gap made of resin and rubber 22, heat conductive sheet, page 5, 6) which causes the battery cell group to contact the outer side wall in a heat exchangeable manner, and retains the battery cell group (1A) within the outer packaging (6, 7, 8, 21), by applying pressure in a direction pressing towards the outer side wall having the first temperature-adjusting medium flow path, against the battery cell group within the outer packaging (the rubber resin and the heat conductive sheet pressed against the battery 1A toward the outer packaging as a reactive force).

    PNG
    media_image1.png
    743
    837
    media_image1.png
    Greyscale
 
As to Claim 3:
	WO’493 discloses the first temperature-adjusting medium flow path (23) is provided inside of the outer side wall (21, cooling plate, page 6).  
As to Claim 5:
	WO’493 discloses the retaining mechanism is configured from a resin which can expand by chemical reaction, or a resin which can fill into the outer packaging at a predetermined filling pressure, and applies pressure in a direction pressing towards the outer side wall having the first temperature-adjusting medium flow path, against the battery cell group, by expansion pressure or filling pressure of the resin (10, filling gap made of resin and rubber 22, heat conductive sheet, page 5, 6 - the rubber resin and the heat conductive sheet pressed against the battery 1A toward the outer packaging as a reactive force.  The chemical reaction or the resin’s expansion can be triggered by the reaction chemical.  For example, if an explosive chemical is reacted with the resin, the resin would explode and expand in the direction away from the explosive chemical).
As to Claim 6:
	WO’493 discloses at a site adjacent to the resin retaining the battery cell group within the outer packaging, an escape space (302) which permits infiltration of the resin upon deforming by way of load input to the resin (a portion 34x, opening 34x; Fig. 9, page 7 – the cut off as shown allow the resin enough to space to deform/shift/move into the cutoff space).  
Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2010082254 (hereinafter, WO’254).
As to Claim 1:
WO’254 discloses a battery device (see Fig. 1) comprising:
an outer packaging (Fig. 1) having two outer side walls (40, 41, page 5);
at least one battery cell group (10) disposed between the two outer side walls (40, 41, page 5) of the outer packaging (Fig. 1), and configured by a plurality of laminated/packaged battery cells (10 – a prismatic cell that is laminated/packaged with hard container around the electrode assembly);
a first temperature-adjusting medium flow path (S, Fig. 1, 3, 4; page 4, 5) provided to at least one of the two outer side walls (8) of the outer packaging (40, 41); and
a retaining mechanism (20, 21, base material, page 4-5) which causes the battery cell group to contact the outer side wall in a heat exchangeable manner, and retains the battery cell group (10) within the outer packaging (40, 41), by applying pressure in a direction pressing towards the outer side wall having the first temperature-adjusting medium flow path, against the battery cell group within the outer packaging (the thermoplastic/thermosetting resin pressed against the battery 10 toward the outer packaging as a reactive force).

    PNG
    media_image2.png
    591
    1096
    media_image2.png
    Greyscale
 
As to Claim 3:
	WO’254 discloses the first temperature-adjusting medium flow path (S) is provided inside of the outer side wall (40, 41, Fig 1, page 5).  
As to Claim 5:
	WO’254 discloses the retaining mechanism is configured from a resin which can expand by chemical reaction, or a resin which can fill into the outer packaging at a predetermined filling pressure, and applies pressure in a direction pressing towards the outer side wall having the first temperature-adjusting medium flow path, against the battery cell group, by expansion pressure or filling pressure of the resin (20, 21, base material,  page 4-5 - the thermoplastic/thermosetting resin pressed against the battery 10 toward the outer packaging as a reactive force.  The chemical reaction or the resin’s expansion can be triggered by the reaction chemical.  For example, if an explosive chemical is reacted with the resin, the resin would explode and expand in the direction away from the explosive chemical).
As to Claim 6:
	WO’254 discloses at a site adjacent to the resin retaining the battery cell group within the outer packaging, an escape space (302) which permits infiltration of the resin upon deforming by way of load input to the resin (a portion S; Fig. 1, 3 – the space S and the foaming agent 23 as shown allow the resin enough to space to deform/shift/move into the space).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012165493 (hereinafter, WO’493), as applied to Claim 1 above, and further in view of Ramsayer et al., US 20150171492 (hereinafter, Ramsayer; as cited on IDS) and WO 2010082254 (hereinafter, WO’254).
WO’493 discloses the first temperature-adjusting medium flow path (23, refrigerant path, page 6)  is provided to at least one of two of the outer side wall (6, 7, 8, 21, page 4), wherein a plurality of the laminated battery cells groups (1A) is disposed in parallel between the two outer side walls (6, 7, 8, 21, page 4) in the outer packaging (Fig. 9), and wherein the retaining mechanism (22, page 5-6) is disposed near the plurality of the battery cell groups (see Fig. 9).  
However, WO’493 does not disclose: (a) the flow path in the two outer side wall; and (b) the retaining mechanism is not disposed in between the battery cells.
Regarding (a) the flow path in the two outer side wall:
In the same field of endeavor, Ramsayer also discloses also discloses a plurality of batteries 100 as shown in Figure 1 having a cooling housing around on one side of the batteries (Fig. 3, [0027]) similar of that of WO’493.  Ramsayer further discloses that the cooling ducts can surrounded the battery housing ([0027], Fig. 3) as to provide further cooling to the battery and improve the heat exchange effectiveness.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate further cooling channels on two or more side of the housing  of WO’493 as taught by Ramsayer as to provide further cooling to the battery and improve the heat exchange effectiveness.
Regarding (b) the retaining mechanism is not disposed in between the battery cells:
In the same field of endeavor, WO’254 also discloses a battery module 1 having restraining members 41 and spacers between the batteries and the outer wall (Fig. 1, Abstract) similar to that of WO’493.  WO’254 further discloses that the spacers or partitions can also be placed in between the batteries as to prevent two cells from receiving heat from each other and further melt during a thermal runaway (Fig. 1).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to resin layer of WO’493 in-between the batteries as taught by WO’254 as to prevent two cells from receiving heat from each other and further melt during a thermal runaway (Fig. 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2010082254 (hereinafter, WO’254), as applied to Claim 1 above, and further in view of Ramsayer et al., US 20150171492 (hereinafter, Ramsayer; as cited on IDS).
WO’254 discloses the first temperature-adjusting medium flow path (S, Fig. 1, 3, 4; page 4-5) is provided to at least one of two of the outer side wall (40, 41; page 5), wherein a plurality of the laminated battery cells groups (1A) is disposed in parallel between the two outer side walls (40, 41) in the outer packaging (Fig. 9), and wherein the retaining mechanism (20, 21, base material) is disposed between the plurality of the battery cell groups (10), and applies pressure against the plurality of battery cell groups in a direction separating the battery cell groups and pressing towards the two outer side walls (40, 41) which are opposing (the thermoplastic/thermosetting resin pressed against the battery 10 toward the outer packaging as a reactive force).  
However, WO’254 does not disclose the flow path in the two outer side wall.
In the same field of endeavor, Ramsayer also discloses also discloses a plurality of batteries 100 as shown in Figure 1 having a cooling housing around on one side of the batteries (Fig. 3, [0027]) similar of that of WO’254.  Ramsayer further discloses that the cooling ducts can surrounded the battery housing ([0027], Fig. 3) as to provide further cooling to the battery and improve the heat exchange effectiveness.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate further cooling channels on two or more side of the housing  of WO’254 as taught by Ramsayer as to provide further cooling to the battery and improve the heat exchange effectiveness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723